DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1, 3-11, and 13-20 remain pending. 
(b) Claims 2 and 12 are canceled by the Applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 12/29/2021. The Applicant’s claims 1, 3-11, and 13-20 remain pending. The Applicant amends claims 1, 11, and 13. The Applicant cancels claims 2 and 12.
(a) The Applicant, via the claim amendments filed 12/29/2021 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.

Response to Arguments
The Applicant’s arguments filed on 12/29/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant.
On page 8 of the Arguments/Remarks, the Applicant asserts “the proposed combination would not teach or suggest increasing generated power in advance, i.e., ‘before operating the electric steering device,’ when the steering angle is > predetermined angle, [sic] or the steering angle speed is > predetermined angular speed [sic].”
The Examiner respectfully disagrees. The Examiner finds the combination of Abukawa and Bohm teach “wherein adjusting the generated power of the generator includes: increasing, by the controller, the generated power of the generator before operating the electric steering device when the steering angle is greater than a predetermined angle or the steering angle speed is greater than a predetermined angular speed,” as recited in claim 1.
The Examiner finds Abukawa teaches a controller to control the power (i.e., voltage and current) to the electric steering device (i.e., motor) and the power needed of the generator based on the steering angle (Abukawa, Col. 7 Lines 18-21 and Col. 6 Line 66 to Col. 7 Line 2 and Col. 2 Line 62 to Col. 3 Line 2). However, Abukawa does not teach the vehicle to include increasing the power to the steering system when the steering angle is greater than a predetermined angle or the steering angle speed is greater than a predetermined angular speed. 
The Examiner introduces Bohm to teach the missing limitation(s). Bohm teaches a vehicle system, wherein the vehicle increases the power to the steering system (e.g., speed booster) based on the steering angle speed being greater than a predetermined angular speed (Bohm, Paragraphs 0109-0111). In other words, if the steering angle speed is detected to be too fast for the steering system a speed booster function is 
As a result, the Examiner continues to find that Abukawa and Bohm teach “wherein adjusting the generated power of the generator includes: increasing, by the controller, the generated power of the generator before operating the electric steering device when the steering angle is greater than a predetermined angle or the steering angle speed is greater than a predetermined angular speed.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-5, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abukawa et al. U.S. Patent 4,875,539 (hereinafter, Abukawa), in view of Bohm et al. U.S. P.G. Publication 2010/0241314 (hereinafter, Bohm).
Regarding Claim 1, Abukawa teaches a vehicle (vehicle, Abukawa, Col. 3, Line 68) comprising: 
-an electric steering device configured to change a driving direction of the vehicle (electric steering system to for steering a vehicle in a desired direction, Abukawa, Col. 5 Line 39-48); 
-a battery configured to supply power to the electric steering device (battery configured to supply power to the electric steering system, Abukawa, Col. 3 Lines 62-68 and Figure 2); 
-a generator configured to supply power to at least one of the electric steering device and the battery (a generator to supply power to the electric steering system and the battery of the vehicle, Abukawa, Col. 6 Line 66 to Col. 7 Line 2 and Col. 2 Line 62 to Col. 3 Line 2); and 
-a controller configured to determine at least one of a steering angle … of the electric steering device based on a driving path of the vehicle, and adjust the generated power of the generator before operating the electric steering device based on at least one of the steering angle … (a controller to control the power (i.e., voltage and current) to the electric steering device (i.e., motor) and the power needed of the generator based on the steering angle, Abukawa, Col. 7 Lines 18-21 and Col. 6 Line 66 to Col. 7 Line 2 and Col. 2 Line 62 to Col. 3 Line 2)
-wherein the controller is configured to increase the generated power of the generator before operating the electic steering device (a controller to control the power (i.e., voltage and current) to the electric steering device (i.e., motor) and the power needed of the generator based on the steering angle, Abukawa, Col. 7 Lines 18-21 and Col. 6 Line 66 to Col. 7 Line 2 and Col. 2 Line 62 to Col. 3 Line 2) …
	Abukawa does not teach the vehicle to include determin[ing] a steering angle speed of the electric steering device based on the driving path of the vehicle.
	Bohm teaches a vehicle system, wherein the vehicle determines a steering angle speed based on the driving path of the vehicle (i.e., steering angle set via the driver) (Bohm, Paragraphs 0109-0111). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Abukawa to include determin[ing] a steering angle speed of the electric steering device based on the driving path of the vehicle as taught by Bohm.
	It would have been obvious because determining the steering angle speed allows for a vehicle to determine the power (e.g., speed booster function) required of the steering system to achieve the steering angle speed desired by the driver (Bohm, Paragraphs 0109-0111).
	Moreover, Abukawa does not teach the vehicle to include [increasing the power to the steering system] when the steering angle is greater than a predetermined angle or the steering angle speed is greater than a predetermined angular speed.
(Bohm, Paragraphs 0109-0111).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Abukawa to include increasing the power to the steering system when the steering angle is greater than a predetermined angle or the steering angle speed is greater than a predetermined angular speed as taught by Bohm.
	It would have been obvious because determining the steering angle speed allows for a vehicle to determine the power (e.g., speed booster function) required of the steering system to achieve the steering angle speed desired by the driver (Bohm, Paragraphs 0109-0111).
Regarding Claim 3, Abukawa, as modified, teaches the vehicle according to claim 2, wherein the controller is configured to decrease the generated power of the generator before terminating the operation of the electric steering device (a controller to control the power (i.e., voltage and current) to the electric steering device (i.e., motor) and the power needed of the generator, wherein the generator does not supply power to the electric steering system if power is no longer needed, thus terminating the generator power before terminating the electric steering system, Abukawa, Col. 7 Lines 18-21 and Col. 6 Line 66 to Col. 7 Line 2 and Col. 2 Line 62 to Col. 3 Line 2).
Regarding Claim 4, Abukawa, as modified, teaches the vehicle according to claim 1, wherein the controller is configured to adjust the generated power of the (generator power adjusted based on the power available of the vehicle and charge rate of the battery, Abukawa, Col. 2 Line 57 to Col. 3 Line 10 and Col. 9 Lines 9-33 and Figure 10 and 13).
Regarding Claim 5, Abukawa, as modified, teaches the vehicle according to claim 4, wherein the controller is configured to increase the generated power of the generator before operating the electric steering device in response to determining that the available power of the vehicle is less than a reference power or the chare rate of the battery is less than a reference charge rate (generator power adjusted based on the power available of the vehicle and charge rate of the battery (e.g., charge rate of the battery is less than a desired charge rate), Abukawa, Col. 2 Line 57 to Col. 3 Line 10 and Col. 9 Lines 9-33 and Figure 10 and 13). 
Regarding Claim 11, Abukawa teaches a method for controlling a vehicle including an electric steering device (electric steering system to for steering a vehicle in a desired direction, Abukawa, Col. 5 Line 39-48), a battery (battery configured to supply power to the electric steering system, Abukawa, Col. 3 Lines 62-68 and Figure 2) and a generator (a generator to supply power to the electric steering system and the battery of the vehicle, Abukawa, Col. 6 Line 66 to Col. 7 Line 2 and Col. 2 Line 62 to Col. 3 Line 2), comprising: 
-determining, by a controller, a driving path of the vehicle; determining, by the controller, a steering angle … of the electric steering device based on the driving path; adjusting, by the controller, a generated power of the generator before operating the electric (a controller to control the power (i.e., voltage and current) to the electric steering device (i.e., motor) and the power needed of the generator based on the steering angle, Abukawa, Col. 7 Lines 18-21 and Col. 6 Line 66 to Col. 7 Line 2 and Col. 2 Line 62 to Col. 3 Line 2) 
-wherein the controller is configured to increase the generated power of the generator before operating the electic steering device (a controller to control the power (i.e., voltage and current) to the electric steering device (i.e., motor) and the power needed of the generator based on the steering angle, Abukawa, Col. 7 Lines 18-21 and Col. 6 Line 66 to Col. 7 Line 2 and Col. 2 Line 62 to Col. 3 Line 2) …
	Abukawa does not teach the method to include determin[ing] a steering angle speed of the electric steering device based on the driving path of the vehicle.
	Bohm teaches a vehicle system, wherein the vehicle determines a steering angle speed based on the driving path of the vehicle (i.e., steering angle set via the driver) (Bohm, Paragraphs 0109-0111). 
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Abukawa to include determining a steering angle speed of the electric steering device based on the driving path of the vehicle as taught by Bohm.
	It would have been obvious because determining the steering angle speed allows for a vehicle to determine the power (e.g., speed booster function) required of the steering system to achieve the steering angle speed desired by the driver (Bohm, Paragraphs 0109-0111).
when the steering angle is greater than a predetermined angle or the steering angle speed is greater than a predetermined angular speed.
	Bohm teaches a vehicle system, wherein the vehicle increases the power to the steering system (e.g., speed booster) based on the steering angle speed being greater than a predetermined angular speed (Bohm, Paragraphs 0109-0111).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Abukawa to include increasing the power to the steering system when the steering angle is greater than a predetermined angle or the steering angle speed is greater than a predetermined angular speed as taught by Bohm.
	It would have been obvious because determining the steering angle speed allows for a vehicle to determine the power (e.g., speed booster function) required of the steering system to achieve the steering angle speed desired by the driver (Bohm, Paragraphs 0109-0111).
Regarding Claim 13, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.
Regarding Claim 14
Regarding Claim 15, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abukawa et al. U.S. Patent 4,875,539 (hereinafter, Abukawa), in view of Bohm et al. U.S. P.G. Publication 2010/0241314 (hereinafter, Bohm), in further view of George et al. U.S. P.G. Publication 2016/0280251 (hereinafter, George).
Regarding Claim 6, Abukawa, as modified, teaches the vehicle according to claim 1, wherein the controller is configured to adjust the generated power of the generator (generator power adjusted, Abukawa, Col. 2 Line 57 to Col. 3 Line 10 and Col. 9 Lines 9-33 and Figure 10 and 13).
	Abukawa does not teach the vehicle to include operating the electric steering device based on a friction coefficient of a road on which the vehicle is being driven.
	George teaches a vehicle system wherein the power proved to the steering system is based on a friction coefficient of the road the vehicle is operating upon (George, Paragraphs 0020 and 0037).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Abukawa to include operating the electric steering device based on a friction coefficient of a road on which the vehicle is being driven as taught by George.
(George, Paragraphs 0002-0004 and 0037).
Regarding Claim 7, Abukawa, as modified, teaches the vehicle according to claim 6, wherein the controller is configured to increase the generated power of the generator (generator power adjusted (e.g., increasing power), Abukawa, Col. 2 Line 57 to Col. 3 Line 10 and Col. 9 Lines 9-33 and Figure 10 and 13) …
	Abukawa does not teach the vehicle to include [increasing the power for] operating the electric steering device when the friction coefficient is greater than a reference value.
	George teaches a vehicle system wherein the power proved to the steering system, such as increasing the power is based on a friction coefficient of the road the vehicle is operating upon (George, Paragraphs 0020 and 0037).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Abukawa to include increasing the power for operating the electric steering device when the friction coefficient is greater than a reference value as taught by George.
It would have been obvious because determining the coefficient for the road friction and inputting this information into the power steering system to determine the power required for the power steering allows for safer operation of the vehicle (e.g., avoid vehicle spinning out) (George, Paragraphs 0002-0004 and 0037)
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.
Regarding Claim 17, the Applicant’s claim has similar limitations to claim 7 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 7.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abukawa et al. U.S. Patent 4,875,539 (hereinafter, Abukawa), in view of Bohm et al. U.S. P.G. Publication 2010/0241314 (hereinafter, Bohm), in further view of Trepagnier et al. U.S. P.G. Publication 2012/0101680 (hereinafter, Trepagnier).
Regarding Claim 8, Abukawa, as modified, teaches the vehicle according to claim 1. 
	Abukawa does not teach the vehicle to include correct[ing] the driving path when the steering angle is greater than a reference angle or the steering angular speed is greater than the a reference angle speed.
	Trepagnier teaches a vehicle system, wherein the vehicle corrects the driving path of the vehicle when the steering angle is greater than a desired path (Trepagnier, Paragraph 0079). In other words, if the steering angle is greater than a desired angle, then the desired pathway is not maintained, as a result the vehicle system adjusts the steering angle to maintain the desired pathway (Trepagnier, Paragraph 0079).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Abukawa to include 
	It would have been obvious because adjusting the steering angle, allows for the vehicle to maintain a desired pathway (Trepagnier, Paragraph 0079).
Regarding Claim 9, Abukawa, as modified, teaches the vehicle according to claim 8. 
	Abukawa does not teach the vehicle to include correct[ing] the driving path to adjust the steering angle to be less than the reference angle or the steering angle speed to be less than the reference angular speed.
	Trepagnier teaches a vehicle system, wherein the vehicle corrects the driving path of the vehicle when the steering angle is greater or less than a desired path (Trepagnier, Paragraph 0079). In other words, if the steering angle is greater or less than a desired angle, then the desired pathway is not maintained, as a result the vehicle system adjusts the steering angle to maintain the desired pathway (Trepagnier, Paragraph 0079).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Abukawa to include correcting the driving path to adjust the steering angle to be less than the reference angle or the steering angle speed to be less than the reference angular speed. as taught by Trepagnier. 
	It would have been obvious because adjusting the steering angle, allows for the vehicle to maintain a desired pathway (Trepagnier, Paragraph 0079)
Regarding Claim 10, Abukawa, as modified, teaches the vehicle according to claim 1 … adjust the generated power of the generator based on at least one of the steering angle or the steering angle speed (a controller to control the power (i.e., voltage and current) to the electric steering device (i.e., motor) and the power needed of the generator based on the steering angle, Abukawa, Col. 7 Lines 18-21 and Col. 6 Line 66 to Col. 7 Line 2 and Col. 2 Line 62 to Col. 3 Line 2).
	Abukawa does not teach the vehicle to include generat[ing] a parking path to park the vehicle, determine at least one of the steering angle or the steering angle speed of the electric steering device. 
Trepagnier teaches generating a parking path to park the vehicle (Trepagnier, Paragraph 0060). Moreover, Trepagnier teaches a vehicle system, wherein the vehicle corrects the driving path (i.e., parking path) of the vehicle when the steering angle, which is determined via the parking path, is greater or less than a desired path (Trepagnier, Paragraph 0079). In other words, if the steering angle is greater or less than a desired angle, then the desired pathway is not maintained, as a result the vehicle system adjusts the steering angle to maintain the desired pathway (Trepagnier, Paragraph 0079).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the vehicle of Abukawa to include generating a parking path to park the vehicle, determine at least one of the steering angle or the steering angle speed of the electric steering device as taught by Trepagnier.
(Trepagnier, Paragraphs 0079 and 0060).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abukawa et al. U.S. Patent 4,875,539 (hereinafter, Abukawa), in view of Bohm et al. U.S. P.G. Publication 2010/0241314 (hereinafter, Bohm), in further view of George et al. U.S. P.G. Publication 2016/0280251 (hereinafter, George), in further view of Trepagnier et al. U.S. P.G. Publication 2012/0101680 (hereinafter, Trepagnier).
Regarding Claim 18, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 8.
Regarding Claim 19, the Applicant’s claim has similar limitations to claim 9 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 9.
Regarding Claim 20, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 10.

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.J.C./Examiner, Art Unit 3667    
                                                                                                                                                                                                    /RACHID BENDIDI/Primary Examiner, Art Unit 3667